The opinion of the Court was delivered by
Fenner, J.
Unaided by any argument or brief on behalf of defendant we have, nevertheless, critically examined this record, in search of any error to his prejudice.
No exception having been taken to the ruling of the Court refusing the continuance, it is not subject to review.
The grounds of the motion for new trial are:
1st. The refusal of a continuance above referred to and disposed of.
*2302d. A misstatement of the evidence by the district attorney in his closing argument, to which no objection was made at the time, and as to which no ill intent is imputed.
3d. An erroneous refusal by the judge, on the trial, to give a certain charge asked by defendant, to which refusal no exception was taken.
4th. That one R. E. Stuckey served as a regular juror, while the name on the list and in the summpns was C. E. Stuckey — unaccompanied by any suggestion of any injury or wrong intent.
Such grounds need only to be stated in order to show their insufficiency as grounds for new trial; and it is needless to consider exceptions to admission or refusal by the judge of evidence offered in their support.
Judgment affirmed.